Title: To Benjamin Franklin from Emmanuel-Pierre de La Plaigne, 7 February 1778
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur
Limoges Le 7 fev. 1778
J’ay l’honneur de prévenir Votre excellence que je dois mettre a la voile du 20 au 25 du present. Je prens donc la liberté de Vous demander Vos ordres, et reponces que Votre excellence aura a faire a Mr. Le Vice president Jones et autres dont vous jugerés a propos de me charger. La difficulté que nous avons en Georgie de nous procurer les diverses Gazettes de Londres m’enhardit a Vous representer que si Votre excellence pouvait m’en procurer des dernieres dattes ce serait un vray plaisir a faire a Messieurs nos gouverneurs, genereaux et membres.
Je n’emmeneray guerre avec moy audessus de Cinquante cinq hommes tous de bonne volonté. J’eusse triplé aisement ce nombre sans les difficultés que m’ont elevés les Sieurs Garcons et Bayard sur le trop bas prix (pretendent Ils) a eux alloués par le traité dont Votre excellence est informée. J’ose esperer aussy, Monseigneur, que Votre excellence voudra bien ne pas m’oublier, et qu’elle Voudra bien faire mention de moy et de ma conduite aupres de mes Supérieurs, quoy faisant Vous obligeres infiniment celuy qui a l’honneur d’etre pour la vie avec le plus profond respect Monseigneur de Votre excellence le tres humble et tres obeissant serviteur.
Emmanuël Pierre De La PlaigneCapt. au Premier Regiment de georgie
Adresser la lettre pour M. de La plaigne chez M. Bayard & Compie. cloitre Ste opportune.
